DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to applicants argument that Vinciarelli et al in view of AAPA does not teach the newly added bus interface “configured to receive a datagram having multiple set-point comparison values from a host through the bus”  AAPA Fig 3A teaches a bus interface DDATA configured to receive the set point value (“timing value” Para [0031]) of the comparator.  (“The host (still not shown) sends instructions and a timing value in the SDATA signal over the data line 306. The instructions are loaded into a shadow register 312 and the timing value is loaded into an N-bit down counter 314” Vinciarelli et al teaches the comparators being loaded with multiple set points (226a, 226b to 226x).  Thus Vinciarelli et al in view of AAPA teaches a bus interface configured to receive data having multiple set-point comparison values from a host through the bus.  The only thing missing is the set-points being sent in the form of a datagram.  A datagram is a packet with a header and a payload.   Official notice is taken that datagrams with multiple data payloads are well known.  The examiner is citing Leung et al PN 6.909,702 that teaches a datagram with multiple headers and multiple payloads and Mohaban et al PN 7,002,993 that teaches a datagram with one header and multiple payloads.  It would have been obvious to send the comparison values/set-points in a datagram because this is a common way of sending data.
In regards to applicant’s argument that neither Vinciarelli nor AAPA teach or suggest that the comparator can trigger multiple shadow registers.  First the claim language does not state st rejection) it states “a plurality of shadow registers, each shadow register coupled to a respective one of the plurality of comparators” AAPA figure 3B teaches plural counters each feeding a comparator figure 3B also shows a plurality of shadow registers, each shadow register coupled to a respective one of the plurality of comparators.  Vinciarelli teaches a single counter feeding a plurality of comparators.  The combination would teach a single counter feeding a plural comparators each coupled to a respective single shadow register as in applicant’s figure 5 and 6.
In regards to applicants argument that Vinciarelli et al teaches “a single comparator 224a to single set point register 224a arrangement”.  224a is a single comparator, 224b is a single comparator, and 224 x is a single comparator.  Together they are plural comparators.  Each providing an event output Event A, Event B, to Event N 228a, 228b to 228x.  AAPA teaches each event is handles by a shadow register.  To assist in understanding Vinciarelli et al’s comparator register A 224a which is both a comparator and a register maps to applicants item (506(1) comparator and 508(1) register taken together) since it is both a comparator and a register.  224b maps to 506(2) and 508(2) 224x maps to 506(k) and 508(k).  222 maps to 510 while the AAPA 328(1) maps to 504(1) and 328(k) maps to 504(k).  
In regards to applicant’s argument that each register 224 holds only one set-point value: the examiner agrees but there are plural registers 224. 224a 224b to 224x holding x n-bit set-point values. Taken together 224a-224x is set-point register 224 configured to store a plurality of set-point values x n-bit values. The examiner notes applicants drawings also show the set-point register as plural registers figures 5 and 6 registers 508(1) to 508(k) taken together as 508 and 608(1,1-N) to 608(k,1-N) taken together as 608 also with the registers being coupled 1-1 to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli et al PN 9,166481 in view of Applicants admitted prior art is/are rejected under 35 U.S.C. 103 as being unpatentable over figures 3A, 3B described in Para [0031,0032] herein after AAPA and further in view of what is well known in the art as evidenced by Leung et al PN 6.909,702 and Mohaban et al PN 7,002,993.
In regards to claims 1, 12-13, 16, 19, 25: Vinciarelli et al teaches an integrated circuit (IC) (fig 4 IC 220), comprising: a counter (222); a comparator (224a) comprising a set-point register (224) configured to store a plurality of set-point values (224a is a combination comparator and register loaded with a setpoint Column 5 lines 10-49), the comparator (224a) coupled to the counter (222) and configured to compare a value from the counter to a value in the set-point register (Column 5 lines 10-49) and output a signal (228a) when there is a match. Vinciarelli et al teaches signaling an event when there is a match but does not teach an additional register being triggered in response to the event. AAPA teaches a bus interface (304, 306) configured to be coupled to a bus and configured to receive data having multiple set-point comparison values from a host through the bus; a register (312) coupled to the comparator (316) and configured to receive the signal; and a trigger circuit (310) coupled to the register (312) and 
In regards to claims 2, 14, 21: Vinciarelli et al teaches loading a trigger window (reset value e.g. 0 for an up counter or an initial value for a down counter (the counter increments or decrements Column 5 line 33-49). Loading a value in the set point register (via 226a, 226b, 226n values A,B... N). Vinciarelli et al teaches loading these values but does not state these values are loaded from a host. AAPA teaches loading the shadow register via a bus interface from a host. It would have been obvious to load the reset value, set point values and shadow registers from a host before the effective filing date of the claimed invention because this would have given the host control.
In regards to claims 3, 4, 15, 20: AAPA teaches RFFE and the device being a slave RFFE. AAPA teaches the device being a “trigger element”. Vinciarelli et al teaches the triggered elements being gate drivers that control switches. Neither expressly states the controlled device 
In regards to claims 5, 6, 17, 18: AAPA teaches the devices including a power amplifier or an LNA. Vinciarelli et al teaches the triggered elements being gate drivers that control switches
In regards to claim 7: AAPA fig 3B teach plural trigger circuits Vinciarelli et al teaches plural event triggers.  AAPA teaches sending plural data for the instructions (values loaded into the shadow registers and the timing values (values loaded into the registers for the comparators).
In regards to claims 8: AAPA teaches plural shadow registers, Vinciarelli et al teaches plural set point registers.  AAPA teaches sending plural data for the instructions (values loaded into the shadow registers and the timing values (values loaded into the registers for the comparators).
In regards to claim 11: Vinciarelli et al and AAPA do not teach the claimed type of devices the IC is placed. Vinciarelli et al only expressly teaches a power converter. Official notice is taken that devices such as set top box, entertainment unit, navigation device, communications device, mobile device, GPS, smart phone, tablet, server, computer, PDA, monitor and radio are all known electronic device that are controller. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place  the timing control system of Vinciarelli et al in view of AAPA in any of these devices because these are all known types of devices.
In regards to claim, 22: Vinciarelli et al teaches plural comparators each coupled to the counter.

In regards to claim 24: Vinciarelli et al teaches plural different set point values (A-N).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Paul R. MYERS/            Primary Examiner, Art Unit 2187